We have no hesitation in saying that the construction of the will in question, contended for by the defendants is correct. Had the latter part of the clause, which relates to the supposition of the death of the testator's brother John, been omitted, then his nine children would have taken equally per capita with the five children of the testator's deceased sister, according to the well known rule applicable to such bequeaths. SeeBryant v. Scott, 21 N.C. 155; Harrell v. Davenport, 58 N.C. 4; Roper v.Roper, Ibid., 16. But the reference by the *Page 238 
testator to his brother John, and saying that if he were alive he should receive one-half of the estate himself, is, we think, a sufficient indication of intention that the divisions should be per stirpes, so that if John had been dead, his children would have taken only one-half of the estate, to be equally divided between them, leaving the other half to be equally divided between the children of the deceased sister. See Bivens v.Phifer, and the cases therein referred to, 47, N.C. 436. However that may be, we are satisfied that as John was alive, he took all that was intended for him or his family, which excludes his children, and leaves one-half of the legacy for the children of the testator's deceased (306) sister, Mary Woodward. A degree may be drawn in accordance with this opinion.
PER CURIAM.                                      Decree accordingly.